Citation Nr: 0908828	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-34 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for numbness of the left middle, ring, and 
little fingers.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii, that denied the benefit sought on 
appeal. The Veteran, who had active service from January 1987 
to May 1991, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.



FINDING OF FACT

The hernia repair surgery in December 2004 that the Veteran 
contends caused numbness of the left middle, ring, and little 
fingers was not furnished by a VA employee or in a VA 
facility over which the Secretary of Veterans Affairs has 
jurisdiction in accordance with the provisions of 38 U.S.C.A. 
§ 1151.



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
numbness of the left middle, ring, and little fingers have 
not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in January 2005, December 2005 and March 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  


Pertinent Law and Regulations for 38 U.S.C.A. § 1151

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  38 U.S.C.A. § 1151.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the Veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility.  In 
addition, the proximate cause of the disability or death must 
be either carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151(a); 38 C.F.R. 
§ 3.361.

A "Department employee" is an individual (i) who is 
appointed by the VA Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C.A. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  38 C.F.R. § 3.361(e).  A 
Department facility is a facility over which the Secretary of 
Veterans Affairs has direct jurisdiction.  Id.

In addition, 38 C.F.R. § 3.361(f) defines activities that are 
not hospital care, medical or surgical treatment, or 
examination furnished by a Department employee or in a 
Department facility within the meaning of 38 U.S.C.A. § 
1151(a).  This includes, (1) hospital care or medical 
services furnished under a contract made under 38 U.S.C.A. 
§ 1703; (2) nursing home care furnished under 38 U.S.C.A. § 
1720; and (3) hospital care or medical services, including 
examination, provided under 38 U.S.C.A. § 8153 in a facility 
over which the Secretary does not have direct jurisdiction.


Analysis

While in service, in April 1989, the Veteran had a hernia 
repair and is service connected for status post left inguinal 
hernia repair.  In August 2004, the Veteran began to 
experience bulging at the surgical site on the left side.  
That same month, the Veteran underwent repair of a left 
inguinal hernia with a mesh at a private facility, the Straub 
Clinic and Hospital (Straub), by a private physician.  By 
October 2004, the Veteran began experiencing tingling and 
numbness in his left middle, ring, and little fingers.  In 
addition, he has experienced problems using a computer or 
engaging in his chosen profession as a musician.  

While the medical evidence is not clear, the Veteran asserts 
he was sent to Straub by VA under a contract where Straub and 
its physicians provided medical care to him and other 
veterans.  In the absence of evidence to the contrary, and 
for purposes of this appeal only, the Board will accept that 
there was such a contract between VA and Straub.

However, VA regulation specifically excludes 38 U.S.C.A. 
§ 1151 claims for hospital care or medical services furnished 
by a third party under contract to provide medial care to 
veterans on the VA's behalf.  38 C.F.R. § 3.361(f).  Thus it 
is clear that the surgical repair of a left inguinal hernia 
with a mesh provided to the Veteran at Straub does not meet 
the requirements under 38 U.S.C.A § 1151 because such medical 
services must be provided in a Department facility.  
Furthermore, there is no evidence that the individual 
physician and others at Straub who rendered treatment to the 
Veteran were under the direct ("day-to-day") jurisdiction of 
VA supervisors.  38 C.F.R. § 3.361(e).

Thus, the applicable law and regulations clearly establish 
that Straub, a private facility, is not considered under the 
direct jurisdiction of the Secretary, regardless of who paid 
the bill.  Accordingly, any additional disability would not 
be eligible for compensation under 38 U.S.C.A. § 1151.  
Because of the foregoing analysis, the Board need not resolve 
the issue of whether any additional disability, i.e., 
numbness in the three fingers of the left hand, was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of Straub 
furnishing the Veteran's care.

The Board understand and appreciates the Veteran's assertions 
of the unfairness that a Veteran undergoing a similar 
procedure at a VA facility resulting in a similar 
complication would be able to pursue his claim under 38 
U.S.C.A. § 1151.  The Board also understands and appreciates 
the Veteran's contentions regarding the quality of medical 
care he received at Straub.  However, the RO and the Board 
are bound by applicable laws, and regulations promulgated by 
the VA, 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a), the 
Veteran's contentions notwithstanding.  Therefore, for the 
reasons stated above, the Veteran's claim for compensation 
under 38 U.S.C.A. § 1151 must be denied.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
numbness of the left middle, ring, and little fingers is 
denied.




____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


